SET ASIDE AND REMANDED; Opinion Filed November 4, 2013.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-00440-CV

                       LONNIE CHARLES CHALMERS, Appellant
                                       V.
                   CITY OF DALLAS POLICE DEPARTMENT, Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 10-14982

                              MEMORANDUM OPINION
                            Before Justices Moseley, Lang, and Brown
                                     Opinion by Justice Lang
       Before the Court is the parties’ agreed motion to set aside the trial court’s judgment and

remand the case to the trial court. The parties ask the Court to set aside the trial court’s judgment

without regard to the merits and remand the case to the trial court for rendition of judgment in

accordance with their agreement.      We grant the parties’ motion, set aside the trial court’s

judgment signed on January 10, 2013 without regard to the merits, and remand this case to the

trial court for rendition of judgment in accordance with the parties’ agreement. See TEX. R. APP.

P.42.1(a)(2)(B).



130440F.P05                                         /Douglas S. Lang/
                                                    DOUGLAS S. LANG
                                                    JUSTICE
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

LONNIE CHARLES CHALMERS,                           On Appeal from the 191st Judicial District
Appellant                                          Court, Dallas County, Texas.
                                                   Trial Court Cause No. 10-14982.
No. 05-13-00440-CV         V.                      Opinion delivered by Justice Lang. Justices
                                                   Moseley and Brown, participating.
CITY OF DALLAS
POLICE DEPARTMENT, Appellee

       In accordance with this Court’s opinion of this date, the judgment of the trial court is
SET ASIDE and this case is REMANDED to the trial court for rendition of judgment in
accordance with the parties’ agreement.

      Subject to any agreement between the parties, it is ORDERED that the parties bear their
own costs of this appeal.


Judgment entered this 4th day of November 4, 2013.




                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE




                                             –2–